Cite as 2015 Ark. App. 545

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CV-15-210


ASHLEY OLINGHOUSE                                 Opinion Delivered   October 7, 2015
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  SEVENTEENTH DIVISION
                                                  [NO. 60DR-09-1158]
PHILLIP OLINGHOUSE
                                 APPELLEE         HONORABLE MACKIE M. PIERCE,
                                                  JUDGE

                                                  AFFIRMED



                         RAYMOND R. ABRAMSON, Judge

       Ashley Olinghouse appeals the order of the Pulaski County Circuit Court awarding

Phillip Olinghouse attorney’s fees and costs in the amount of $5,272.50. On appeal, Ashley

argues that the circuit court erred in awarding Phillip an excessive amount of attorney’s fees.

We affirm.

       Ashley and Phillip divorced in November 2009 in Pulaski County. The divorce decree

provided that Ashley and Phillip would share joint custody of their only child and that Ashley

would act as the custodial parent. The decree also permitted Ashley to relocate to Texas while

Phillip remained in Pulaski County.

       On May 19, 2011, Ashley filed a petition to modify the divorce decree in Collin

County, Texas. She asked the court to increase Phillip’s child-support payments and to

modify his visitation schedule. Phillip’s counsel made a special appearance in the Texas court
                                 Cite as 2015 Ark. App. 545

to request that the court decline jurisdiction. He also filed a motion to retain jurisdiction in

the Pulaski County Circuit Court on July 5, 2011. On August 1, 2011, the circuit court held

a hearing on Phillip’s motion, and on August 31, 2011, the court granted the motion and

retained jurisdiction of the case.

       On June 13, 2014, Ashley filed a second petition to modify the divorce decree in

Collin County, Texas. Phillip’s counsel again made a special appearance in the Texas court

to ask the court to decline jurisdiction. He also filed a second motion to retain jurisdiction in

the Pulaski County Circuit Court on July 15, 2014. The circuit court held a hearing on

Phillip’s motion on October 24, 2014.

       At the hearing, the court informed the parties that it had been in contact with the

judge from the Texas court. The parties then made their arguments. Ashley asked the court

to decline jurisdiction because the child spent more time in Texas. Ashley asserted that having

witnesses compelled to come to Arkansas to testify about the best interest of the child was

burdensome. Phillip requested the court to retain jurisdiction. He pointed out that Ashley had

filed a petition in the Texas court in 2011, and the Pulaski County Circuit Court found that

it had continuing jurisdiction over the case at that time. He asserted that nothing had changed

since the 2011 petition and asked the court to award him attorney’s fees for having to initiate

the proceedings a second time. No witnesses testified.

       At the conclusion of the hearing, the court found that it had exclusive and continuing

jurisdiction over the divorce case. The court stated that “[i]t’s just a clear cut case, and you

know, basically, we’re just re-plowing the same ground that we plowed back in 2011.” The


                                               2
                                  Cite as 2015 Ark. App. 545

court granted Phillip’s request for attorney’s fees and asked Phillip to submit a petition

itemizing his attorney’s services. Ashley objected to the award. She argued that Phillip’s

motion in Pulaski County was unnecessary because the Texas court could not exercise

jurisdiction without contacting the Arkansas court. The court found no merit in her argument

and concluded that an award of attorney’s fees was appropriate.

       On November 6, 2014, Phillip filed a petition for payment of attorney’s fees totaling

$7,840.50. Specifically, he requested $5,272.50 in fees associated with the motion to retain

jurisdiction in the Pulaski County Circuit Court. His petition reflected that Phillip’s counsel

spent 18.9 hours drafting the motion to retain jurisdiction, preparing for and attending the

hearing, and drafting the petition for attorney’s fees. The petition also indicates that Phillip’s

counsel charges an hourly rate of $275 and that the expenses associated with the motion

totaled $75. Phillip additionally sought $2,568 for work associated with his attorney’s special

appearance in Texas.1

       On November 7, 2014, the Pulaski County Circuit Court entered an order granting

Phillip’s motion to retain jurisdiction, and on December 19, 2014, the court awarded Phillip

$5,272.50 in attorney’s fees. Ashley then filed this timely appeal. She argues that the circuit

court erred in awarding Phillip an excessive amount of attorney’s fees.

       The award of attorney’s fees in a domestic-relations case is a matter within the circuit

court’s discretion, and there is no fixed formula for determining what constitutes a reasonable

amount. Yancy v. Yancy, 2014 Ark. App. 256. Because the circuit court has presided over the

       1
       In his petition, Phillip’s counsel noted that, under Texas law, he was unable to request
an award for fees and costs without waiving his objection to the Texas court’s jurisdiction.

                                                3
                                  Cite as 2015 Ark. App. 545

case and gained familiarity with the case and the extent and quality of the services rendered

by the attorney, the circuit court has a superior opportunity to assess the critical factors, and

an award of attorney’s fees will therefore not be set aside absent an abuse of discretion. Id.

       Here, Ashley argues that the circuit court abused its discretion in awarding Phillip

$5,272.50 in attorney’s fees because the amount billed is excessive. Ashley asserts that Phillip’s

counsel is an experienced attorney and should not have expended so many hours on a simple

issue. We do not agree. Given the fact that Phillip had to file a second motion to retain

jurisdiction in 2014 when nothing had changed since the 2011 proceedings, we cannot say

that the court erred in granting Phillip $5,272.50 in attorney’s fees.

       Affirmed.

       HARRISON and BROWN, JJ., agree.

       Hilburn, Calhoon, Harper, Pruniski & Calhoun, LTD., by: Traci LaCerra, for
appellant.

       Dover Dixon Horne PLLC, by: Gary B. Rogers, for appellee.




                                                4